Citation Nr: 1811861	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a hernia (previously denied as a chronic gastrointestinal disorder).

2.  Entitlement to service connection for a hernia (previously denied as a chronic gastrointestinal disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the December 2012 rating decision did not expressly address whether or not the Veteran had provided new and material evidence to reopen his previously denied gastrointestinal claim, which was denied in a March 1984 rating decision.  In any event, the Board must first address this jurisdictional matter.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.


FINDINGS OF FACT

1.  The evidence received since the March 1984 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a hernia disability.

2.  The weight of evidence is against a finding that the Veteran's hernia disability had its onset during military service or is otherwise related to such service.



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a hernia (previously denied as a chronic gastrointestinal disorder) have been met.  See 38 U.S.C. §§ 5108, 7105 (2015); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2.  The criteria for service connection for a hernia (previously denied as a chronic gastrointestinal disorder) have not been met.  See 38 U.S.C. §§ 1101, 1131, 1154 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in October 2011.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Board notes that the Veteran has made numerous requests to ascertain records for alleged hernia surgeries at St. Luke's Hospital and Eastern Colorado hospital.  See St. Louis VA Medical Center November 2012; Electronic Records Review Eastern Colorado HCS.  Both hospitals have reported that no records are available with regard to the Veteran.  The Board recognizes that under such circumstances, it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The Veteran was afforded a VA examination in May 2012.  The examiner provided a medical opinion considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final decision of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the instant case, the prior rating decision in March 1984 denied service connection for a gastrointestinal disorder because the service records did not confirm the existence of any chronic disability.  The Veteran did not appeal the decision of the RO and thus the decision became final.  38 C.F.R. § 20.1103.  

As noted above the Veteran filed another claim in September 2011stating that he had a hernia.  In his statement dated October 2011 he discussed his hernia issue, including a visit to the hospital with lower abdomen pain, which occurred during his time in service.  He further explained that he had hernia surgery shortly after service and has scars from the surgery.  

Here, the Veteran's lay statements with regard to his hernia operations and scars provide an indication that a current gastrointestinal disability may be associated with his service.  

Thus, after review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a hernia (previously denied as gastrointestinal disorder).  The Veteran's lay statements with regard to his hernia surgeries and scars are material to proving the Veteran's service connection claim.



Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Factual Background

The Veteran's entrance examination reported no abnormalities.  See Personnel and Service Treatment Records November 1975 to November 1982.  During service in January 1976 he was treated for mid-epigastric with a dull ache.  There was nausea but no vomiting.  Subsequently, in May 1976 the Veteran reported to the Emergency Room (ER) with severe abdominal pain that had been ongoing for approximately 24 hours.  Initially, he was released then later returned to the ER at 3pm stating the pain was worse.  Id.  The clinical record states the Veteran described similar pain episodes in 1975.  At that time the discomfort lasted for 2-3 days with no definitive diagnosis.  The Veteran also relayed lower abdominal complaints during an episode of "cold" in January 1976.  On presentation he was anorectic without nausea, vomiting, diarrhea or constipation.  After an overnight stay he had a gradual relief from his symptoms.  Follow-up abdominal examination showed no abnormality.  At time of discharge he offered no complaints and he was discharged to duty.  The Veteran was discharged to duty and there was a notation to schedule him for a future barium enema.  See Service Treatment Records April 1976 to May 1976.  

Also related to the groin claim, in September 1976 a Chronological Record of Medical Care shows that the Veteran was seen at the beginning of September for a rash in his groin area and a "nodule-lump" in his groin area.  Then later in the month he reported to the ER with a rash in his groin area again. His discharge examination was once again objectively normal with no abnormalities identified related to his abdomen or groin.  See Personnel and Service Treatment Records November 1975 to January 1982.  Following service the Veteran has alleged that he had two hernia examinations performed at VA medical centers, but requests for those records have proved futile.  In addition, he has alleged that he was potentially injured during a training exercise while carrying a military cannon, which was abruptly dropped by other service members carrying the cannon leaving him to hold onto the weapon that weighed several hundred pounds thus causing his hernia injury.  There is no report of investigation or medical records in the personnel or service treatment records (STRs) verifying this alleged accident.

Analysis

Based on the evidence of record, the Board finds that service connection is not warranted for a hernia (previously denied as a chronic gastrointestinal disorder).  See 38 U.S.C. §§ 1101, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).  The reasons and bases for this conclusion will be set forth below.

The Veteran was diagnosed with a inguinal hernia at a May 2012 VA Examination, thus meeting the first element of a service connection claim.

However, the Veteran's service records fail to provide evidence for the second element of a service connection claim, an in-service incurrence.  The Veteran's entrance and separation examinations are objectively normal.  The STRs fail to show a diagnosis of, or treatment referable to, a hernia during the Veteran's military service.  Furthermore, the May 2012 VA examiner opined after examining the Veteran and reviewing his claims file that the claimed hernia condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's hernia operation following service in 1981 was not supported by the medical evidence of record.  In addition, the examiner stated that medical records for the abdominal condition showed unknown etiology and his separation report was silent for a hernia.  

Along with the lack of medical evidence the Veteran's lay statements to the examiner as well as during the pendency of the claim have been inconsistent.  The Veteran stated to the VA examiner that he developed pain and pressure in his lower abdomen/groin region after doing Physical Training (PT) in 1975.  He then states that he was hospitalized in Cuba where he was given medication to "make his bowels move."  Whereupon he was then discharged from the hospital, and shortly thereafter, he was discharged from service.  See VA Examination (Scars Continued & Hernia) May 2012.  At no point does the Veteran mention an accident while conducting live fire training  with a military cannon.  Throughout the pendency of the claim the Veteran has submitted a plethora of statements in support of his claim and testified at his hearing that the cannon incident was the cause of his hospitalization and the root cause of his hernia disability.  See Statement of Support letters dated October 2011; Hearing Testimony August 2017. 

At various points the Veteran has cited different reasons for his discharge from service, to include a heart murmur.  See Veteran Letter November 2012.  His actual discharge paperwork cites a discharge for the reason of convenience of the government because he has psudofolliculitis barbae, a condition in which shaving causes inflammation and bumps to develop on the skin.  Elsevier Saunders, Dorland's Illustrated Medical Dictionary, (32nd ed. 2012).  As noted on the discharge memorandum the only way to control the condition was by a continual beard growth, which was not conducive with military requirements.

The Board acknowledges the Veteran's lay statements and finds him competent to discuss his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find the Veteran's statements credible due to their lack of consistency, including in statement made to VA examiners, as well as the dearth of letters explaining the events that led to his alleged injury, as well as his discharge from service.  The Board further notes letters of support from private doctors, specifically Dr. RB's letter dated August 2017.  The doctor treated the Veteran for chronic posttraumatic stress disorder beginning in 1991 and stated that the Veteran complained of chronic stomach, neck and headache pain.  While stomach pain could, in conjunction with other findings, could indicate hernia problems the letter does not discuss groin pain, and more importantly only chronicles the period from 1991 onward, thus failing to sufficiently indicate continuity of relevant symptomatology dating back to service.  The remaining letters are isolated to the Veteran's mental health condition and not relevant to the hernia claim.  Overall, the greater weight of the evidence is against a finding of continuing hernia symptoms since service.

For the reasons discussed above, neither the clinical nor lay evidence here supports a finding of continuity of symptomatology.  Moreover, the competent medical evidence is likewise against finding a nexus to service.  Indeed, the Board affords great weight to the May 2012 VA examiner's determination that the Veteran's current hernia was not incurred in-service.  Such conclusion is highly probative because the examiner reviewed the Veteran's claims file, considered the Veteran's lay statements and provided a rationale that enabled the Board to render a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Lastly, the Board notes that service connection on a presumptive theory of entitlement is not warranted.  Hernia is not a chronic disease under 38 C.F.R. § 3.309(a).  As a result, service connection based on a chronic disease under 38 C.F.R. § 3.309(a) or based solely on continuity of symptomatology per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), is not warranted.

In sum, the Veteran does not have an in-service incurrence of a hernia thus failing the second element of a service connection claim.  The preponderance of the evidence weighs against a finding for service connection for the hernia disability. The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.



ORDER

Entitlement to service connection for a hernia (previously denied as a chronic gastrointestinal disorder) is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


